Title: Editorial Note
From: 
To: 


Disturbed by errors in the Abbé Raynal’s Révolution de l’Amérique, London, 1781, and encouraged by the abbé himself, John Adams set about composing a point by point rebuttal of Raynal’s work (to Raynal, 5 Jan.; from Raynal, 18 Jan., both above). Adams clearly intended to publish the following series of letters in Le politique hollandais. The fourth installment (No. IV, below), however, ends abruptly, and Adams abandoned his plan to submit any of the letters for publication. This is the first time the letters have appeared in print.
In 1780 and 1781, Adams launched several efforts to present European readers with accurate accounts of the origins, progress, and nature of the American Revolution. His critique of Raynal’s pamphlet should be compared with A Translation of Thomas Pownall’s Memorial, “Letters from a Distinguished American,” and Replies to Hendrik Calkoen (vol. 9:157–221, 531–588; 10:196–252); as well as the memorial to the States General, 19 April 1781 (vol. 11:272–282). Indeed, the letters to Le politique hollandais are largely an expansion of Adams’ first letter to Hendrik Calkoen, in which he responded to Calkoen’s request for an account of American affairs “before, during and after the Commencement of Hostilities” (vol. 10:200–203).
We may never know exactly why Adams set aside his evaluation of Révolution de l’Amérique. An obvious assumption is that he simply decided that it would be impolitic to openly criticize a respected public figure who supported the American Revolution. Nonetheless, Raynal would not escape criticism in the pages of Le politique hollandais. Later in 1782 Cerisier published extracts from Thomas Paine’s A Letter Addressed to the Abbe Raynal on the Affairs of North-America. In which the Mistakes in the Abbe’s Account of the Revolution of America are Corrected and Cleared Up (Phila., 1782). Paine’s work had numerous reprintings in London and elsewhere, including a Brussels edition in 1783 “augmentées d’une préface et de quelques notes, par A. M. Cerisier” (T. R. Adams, American Controversy,Thomas R. Adams, The American Controversy, A Bibliographical Study of the British Pamphlets about the American Disputes, 1764–1783, Providence and New York, 1980; 2 vols. 2:833–836).
